923 F.2d 839
Unpublished DispositionNOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES of America, Appellee,v.Richard M. PENTA, Defendant, Appellant.
No. 90-1353.
United States Court of Appeals, First Circuit.
Oct. 9, 1990.

Appeal from the United States District Court for the District of Massachusetts;  Frank H. Freedman, District Judge.
Frances L. Robinson with whom Davis & Robinson was on brief, for appellant.
Scott R. McIntosh, Appellate Staff, Civil Division, Department of Justice, with whom Stuart M. Gerson, Assistant Attorney General, and Douglas N. Letter, Appellate Staff, Civil Division, Department of Justice, were on brief, for the United States.
D.Mass.
AFFIRMED.
Before LEVIN H. CAMPBELL, Circuit Judge, TIMBERS,* Senior Circuit Judge, and CYR, Circuit Judge.
PER CURIAM.


1
Defendant-appellant Richard M. Penta appeals from an order of the United States District Court for the District of Massachusetts denying his motion to dismiss an indictment for lack of a speedy trial in conformity with the Speedy Trial Act, 18 U.S.C. Sec. 3161 et seq.    The essential question presented for review is whether the time that elapsed while a codefendant's pretrial motions were pending after the codefendant's "agreement in principle" to change his plea, but prior to entry and acceptance of the plea, is excludable for Speedy Trial Act tolling purposes.  For substantially the same reasons set forth in the opinion of the district court, and in the United States Magistrate's earlier report and recommendation to the district court, we are satisfied that this time was properly excluded.


2
Affirmed.



*
 Of the Second Circuit, sitting by designation